The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 12, 2014

                                    No. 04-14-00618-CR

                                      Thomas LITTLE,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0698-CR-C
                                William Old, Judge Presiding


                                       ORDER
                                              v
       We grant the court reporter’s motion for an extension of time to complete the record.
We order Patricia Wagner to file the remaining parts of the record by December 22, 2014
(seventy-seven days after the original due date).

        Wagner is advised that the court will not grant a further extension of time unless she
(1) establishes there are extraordinary circumstances that prevent her from timely filing the
record, (2) advises the court of what efforts have been expended to prepare the record and the
status of completion, and (3) provides the court reasonable assurance the record will be
completed and filed by the requested extended deadline.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court